 

LANDAUER, INC.

INCENTIVE COMPENSATION PLAN

 

I.  INTRODUCTION

1.1Purposes.  The purposes of the Landauer, Inc. Incentive Compensation Plan
(this “Plan”) are (i) to align the interests of the Company’s stockholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining directors, officers and
other employees and (iii) to motivate such persons to act in the best interests
of the Company’s stockholders.  For purposes of this Plan, references to
employment by the Company shall also mean employment by a Subsidiary.

1.2Certain Definitions.

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Cash Performance Award” shall mean a right to receive, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, a specified cash amount or, in lieu thereof, shares of Common Stock
having a Fair Market Value equal to such cash amount.

“Cause” shall mean any willful act of dishonesty, conviction of a felony,
significant activities harmful to the reputation or business of the Company,
refusal to perform or substantial disregard of duties properly assigned or
significant violation of any statutory or common law duty of loyalty to the
Company, in each case as determined by not less than two‑thirds of the members
of the Board.

“Change in Control” shall have the meaning set forth in Section  6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board, consisting of
three or more members of the Board, each of whom shall be (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m) of the Code and (iii)
“independent” within the meaning of the rules of the New York Stock Exchange or,
if the Common Stock is not listed on the New York Stock Exchange, within the
meaning of the rules of the principal national stock exchange on which the
Common Stock is then traded. 

“Common Stock” shall mean the common stock, par value $.10 per share, of the
Company.





--------------------------------------------------------------------------------

 

“Company” shall mean Landauer, Inc., a Delaware corporation, or any successor
thereto.

“Disability” shall mean the inability of the holder of an award to perform the
essential functions such holder’s position, with or without reasonable
accommodation, for a continuous period of at least six months, as determined
solely by the Committee.

“Employment Termination Date” shall mean, in the case of the termination by the
Company of an employee’s employment, the date specified in the Company’s written
notice to such employee of such employee’s termination of employment or, if no
date is specified in such notice, the date that the Company notifies such
employee in writing of such termination of employment and, in the case of the
termination by an employee of employment with the Company, the date specified in
such employee’s written notice to the Company of such employee’s termination of
employment or, if no date is specified in such notice, the date on which the
Company shall first receive written notification from such employee of such
termination of employment.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided,  however, that if Fair Market Value for
any date cannot be so determined, Fair Market Value shall be determined by the
Committee by whatever means or method as the Committee, in the good faith
exercise of its discretion, shall at such time deem appropriate.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Incumbent Board”  shall have the meaning set forth in Section 6.8(b)(2).

“Measurement Date” shall mean the last day of a Performance Period, as set forth
in an Agreement.

“Non-Employee Director”  shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.





--------------------------------------------------------------------------------

 

“Non-Statutory Stock Option” shall mean a stock option which is not an Incentive
Stock Option.

“Outstanding Common Stock” shall have the meaning set forth in Section
6.8(b)(1).

“Outstanding Voting Securities” shall have the meaning set forth in Section
6.8(b)(1).

 “Performance Measures”  shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
holder’s receipt, in the case of a Restricted Stock Award or a Performance Share
Award, of the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or a Performance Share Unit Award, of the shares of
Common Stock subject to such award or of payment with respect to such award, or,
in the case of a Cash Performance Award, of payment with respect to such award.
To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
such criteria and objectives shall include one or more of the following:  cash
flow; return on operating revenue; stock price; return on equity; total
stockholder return; return on capital (including return on total capital or
return on invested capital); return on assets or net assets; market
capitalization; debt leverage (debt to capital); revenue; income or net income;
operating income; operating profit or net operating profit; operating margin or
profit margin; earnings per share; earnings before interest, taxes, depreciation
and amortization (“EBITDA”), EBITDA margin and adjusted EBITDA; cash from
operations; operating ratio; operating revenue; customer service; reductions in
expense levels; employee productivity; market share; strategic business
criteria, consisting of one or more objectives based on meeting specified market
share, geographic business expansion goals, objectively identified project
milestones, production volume levels, and goals relating to acquisitions or
divestitures; debt ratings, debt leverage and debt service; or any combination
of the foregoing.   In the sole discretion of the Committee and to the extent
permitted under Section 162(m) of the Code, the Committee may amend or adjust
the Performance Measures or other terms and conditions of an outstanding award
in recognition of asset write downs; litigation, claims, judgments or
settlements; accruals for reorganization and restructuring programs; unusual or
nonrecurring events affecting the Company or its financial statements (including
any objectively determinable legal, integration, or deal-related costs in
connection therewith); or changes in law or accounting principles.

“Performance Option” shall mean an Incentive Stock Option or Non‑Statutory Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

“Performance Share” shall mean a share of Common Stock, the vesting of which is
subject to the attainment of specified Performance Measures within a specified
Performance Period. 





--------------------------------------------------------------------------------

 

“Performance Share Award” shall mean an award of Performance Shares under this
Plan.

“Performance Share Unit” shall mean a right to receive, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, one share of Common Stock, which may be Restricted Stock, or in lieu
thereof, the Fair Market Value of such Performance Share in cash.

“Performance Share Unit Award” shall mean an award of Performance Share Units
under this Plan.

 “Permanent and Total Disability” shall have the meaning set forth in Section
22(e)(3) of the Code or any successor thereto.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, a Performance Share Award or a Performance Share Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity. 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Statutory Stock Option granted prior to the date
of grant of the SAR),



--------------------------------------------------------------------------------

 

which entitles the holder thereof to receive, upon exercise of such SAR and
surrender for cancellation of all or a portion of such option, shares of Common
Stock (which may be Restricted Stock), cash or a combination thereof with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 6.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3Administration.  This Plan shall be administered by the Committee.  Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Non‑Statutory Stock Options (which may include Performance
Options), (ii) SARs in the form of Tandem SARs or Free‑Standing SARs, (iii)
Stock Awards in the form of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Share Units and (iv) Cash Performance
Awards.  The Committee shall, subject to the terms of this Plan, select eligible
persons for participation in this Plan and determine the form, amount and timing
of each award to such persons and, if applicable, the number of shares of Common
Stock, the number of SARs, the number of Restricted Stock Units and the number
of Performance Share Units subject to such an award, the exercise price or base
price associated with the award, the amount payable under the award, the time
and conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award.  The Committee may, in its sole discretion and
for any reason at any time, subject to the requirements of Section 162(m) of the
Code and regulations thereunder in the case of an award intended to be qualified
performance-based compensation, take action such that (i) any or all outstanding
options and SARS shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding Restricted Stock
or Restricted Stock Units shall lapse, (iii) all or a portion of the Performance
Period applicable to any outstanding Performance Shares, Performance Share Units
or Cash Performance Awards shall lapse and (iv) the Performance Measures (if
any) applicable to any outstanding award shall be deemed to be satisfied at the
maximum or any other level.  The Committee shall, subject to the terms of this
Plan, interpret this Plan and the application thereof, establish rules and
regulations it deems necessary or desirable for the administration of this Plan
and may impose, incidental to the grant of an award, conditions with respect to
the award, such as limiting competitive employment or other activities.  All
such interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer or other
executive officer of the Company as the Committee deems appropriate; provided,
 however, that (i) the Committee may not delegate its power and authority to the
Board or the Chief Executive Officer or other executive officer of the Company
with regard to the grant of an award to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at the time during the period an
award hereunder to such employee would be outstanding and (ii) the Committee may
not delegate its



--------------------------------------------------------------------------------

 

power and authority to the Chief Executive Officer or other executive officer of
the Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person. 

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

A majority of the Committee shall constitute a quorum.  Except as otherwise
required in the definition of the term “Cause” in Section 1.2, the acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.

1.4Eligibility.  Participants in this Plan shall consist of such officers, other
employees and nonemployee directors, and persons expected to become officers,
other employees and nonemployee directors, of the Company and its Subsidiaries
as the Committee in its sole discretion may select from time to time.  The
Committee’s selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time.

1.5Shares Available.  Subject to adjustment as provided in Section 6.7, 500,000
shares of Common Stock shall be available under this Plan, reduced by the sum of
the aggregate number of shares of Common Stock which become subject to
outstanding options, outstanding Free-Standing SARs and outstanding Stock Awards
and delivered upon the settlement of Cash Performance Awards.  To the extent
that shares of Common Stock subject to an outstanding option (other than in
connection with the exercise of a Tandem SAR), Free-Standing SAR or Stock Award
are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such award or by reason of the delivery of shares
of Common Stock to pay all or a portion of the exercise price of an award, if
any, or the delivery or withholding of shares to satisfy all or a portion of the
tax withholding obligations and other taxes referred to in Section 6.5 relating
to an award, then such shares of Common Stock shall again be available under
this Plan.

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder (i)
the maximum number of



--------------------------------------------------------------------------------

 

shares of Common Stock with respect to which options or SARs or a combination
thereof may be granted during any fiscal year of the Company to any person shall
be 75,000, subject to adjustment as provided in Section 6.7; (ii) the maximum
number of shares of Common Stock with respect to which Stock Awards subject to
Performance Measures may be granted during any fiscal year of the Company to any
person shall be 50,000, subject to adjustment as provided in Section 6.7, and
(iii) the maximum amount that may be payable to any person under a Cash
Performance Award granted with respect to a particular Performance Period shall
be $1,000,000.

II.  STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1Stock Options.  The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee.  Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Non-Statutory Stock Option.  Each Incentive Stock Option
shall be granted within ten years of the effective date of this Plan. To the
extent that the aggregate Fair Market Value (determined as of the date of grant)
of shares of Common Stock with respect to which options designated as Incentive
Stock Options are exercisable for the first time by a participant during any
calendar year (under this Plan or any other plan of the Company, or any parent
or Subsidiary) exceeds the amount (currently $100,000) established by the Code,
such options shall constitute Non‑Statutory Stock Options.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of Shares and Purchase Price.  The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided,  however, that the purchase price per share of Common Stock
purchasable upon exercise of a Non‑Statutory Stock Option or an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant of such option; provided further, that if an
Incentive Stock Option shall be granted to any person who, at the time such
option is granted, owns capital stock possessing more than 10 percent of the
total combined voting power of all classes of capital stock of the Company (or
of any parent or Subsidiary) (a “Ten Percent Holder”), the purchase price per
share of Common Stock shall not be less than the price (currently 110% of Fair
Market Value) required by the Code in order to constitute an Incentive Stock
Option.

(b)Option Period and Exercisability.  The period during which an option may be
exercised shall be determined by the Committee; provided,  however, that no
option shall be exercised later than 10 years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant.  The Committee may, in its discretion, determine that an
option is to be granted as a Performance Option and may establish an applicable
Performance Period and Performance Measures which shall be satisfied or met as a
condition to the grant of such option or to the exercisability of all or a
portion of such option.  The Committee shall determine whether an option shall
become exercisable in cumulative or non-cumulative installments and in part or
in full at any time.  An exercisable option, or portion thereof, may be
exercised only with respect to whole shares of Common Stock.



--------------------------------------------------------------------------------

 

(c)Method of Exercise.  An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Common Stock
(which the optionee has held for at least six months prior to delivery of such
shares and for which the optionee has good title, free and clear of all liens
and encumbrances) having a Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) except as may be prohibited by applicable law, in cash by a
broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (D) a combination of (A) and (B), in each case
to the extent set forth in the Agreement relating to the option, (ii) if
applicable, by surrendering to the Company any Tandem SARs which are cancelled
by reason of the exercise of the option and (iii) by executing such documents as
the Company may reasonably request.  Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the optionee.  No certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 6.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).

2.2Stock Appreciation Rights.  The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee.  The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a)Number of SARs and Base Price.  The number of SARs subject to an award shall
be determined by the Committee.  Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted.  The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option.  The base price of a Free-Standing SAR
shall be determined by the Committee; provided,  however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR.

(b)Exercise Period and Exercisability.  The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof.  The
period for the exercise of an SAR shall be determined by the Committee;
provided,  however, that no SAR may be exercised later than 10 years after its
date of grant; provided further, that no Tandem SAR shall be exercised later
than the expiration, cancellation, forfeiture or other termination of the
related option.  The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an SAR
or to the exercisability of all or a portion of an SAR.  The Committee shall
determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time.  An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock



--------------------------------------------------------------------------------

 

and, in the case of a Free‑Standing SAR, only with respect to a whole number of
SARs.  If an SAR is exercised for shares of Restricted Stock, a certificate or
certificates representing such Restricted Stock shall be issued in accordance
with Section 3.2(c) and the holder of such Restricted Stock shall have such
rights of a stockholder of the Company as determined pursuant to Section
3.2(d).  Prior to the exercise of an SAR for shares of Common Stock, including
Restricted Stock, the holder of such SAR shall have no rights as a stockholder
of the Company with respect to the shares of Common Stock subject to such SAR.



(c)Method of Exercise.  A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request.  A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

2.3Termination of Employment.  (a)    Disability.  Subject to paragraph (f)
below and unless otherwise specified in the Agreement relating to an option or
SAR, as the case may be, if the employment with the Company of the holder of an
option or SAR terminates by reason of Disability, each option and SAR held by
such holder shall be fully exercisable and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until and
including the earlier to occur of (i) the date which is one year (or such other
period as set forth in the Agreement relating to such option or SAR) after such
holder’s Employment Termination Date and (ii) the expiration date of the term of
such option or SAR.

(b)Retirement.  Subject to paragraph (f) below and unless otherwise specified in
the Agreement relating to an option or SAR, as the case may be, if the
employment with the Company of the holder of an option or SAR terminates by
reason of retirement on or after age 65 (or prior to age 65 with the consent of
the Committee) each option and SAR held by such holder shall be fully
exercisable and may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until and including the earlier to occur
of (i) the date which is one year (or such other period as set forth in the
Agreement relating to such option or SAR) after such holder’s Employment
Termination Date and (ii) the expiration date of the term of such option or SAR.

(c)Death.  Subject to paragraph (f) below and unless otherwise specified in the
Agreement relating to an option or SAR, as the case may be, if the employment
with the Company of the holder of an option or SAR terminates by reason of
death, each option and SAR held by such holder shall be fully exercisable and
may thereafter be exercised by such holder’s executor, administrator, legal
representative, beneficiary or similar person, as the case may be, until and
including the earlier to occur of (i) the date which is one year (or such other
period as set forth in the Agreement relating to such option or SAR) after the
date of death and (ii) the expiration date of the term of such option or SAR;
provided,  however, that, in the event that the date of death is less than six
months prior to such expiration date, such holder’s executor, administrator,
legal representative, beneficiary or similar person, as the case may be, shall
have not less than six months from the date of death to so exercise such option
or SAR (except that, in the event that such option is an Incentive Stock Option,
such period of exercise shall not under



--------------------------------------------------------------------------------

 

any circumstance extend beyond the tenth anniversary of the date of grant of
such Incentive Stock Option).

(d)Other Termination.  If the employment with the Company of the holder of an
option or SAR is terminated by the Company for Cause, each option and SAR held
by such holder shall terminate automatically on such holder’s Employment
Termination Date.

Subject to paragraph (f) below and unless otherwise specified in the Agreement
relating to an option or SAR or in an employment agreement or severance plan or
agreement having terms relating to an option or SAR, as the case may be, if the
employment with the Company of the holder of an option or SAR terminates for any
reason other than Disability, retirement on or after age 65 (or prior to age 65
with the consent of the Committee), death or Cause, each option and SAR held by
such holder shall be exercisable only to the extent that such option or SAR is
exercisable on such holder’s Employment Termination Date and may thereafter be
exercised by such holder (or such holder’s legal representative or similar
person) until and including the earlier to occur of (i) the date which is three
months (or such other period as set forth in the Agreement relating to such
option or SAR) after such holder’s Employment Termination Date and (ii) the
expiration date of the term of such option or SAR.

(e)Death Following Termination of Employment.  Subject to paragraph (f) below
and unless otherwise specified in the Agreement relating to an option or SAR, as
the case may be, if the holder of an option or SAR dies during the period set
forth in Section 2.3(a) following termination of employment by reason of
Disability, or if the holder of an option or SAR dies during the period set
forth in Section 2.3(b) following termination of employment by reason of
retirement on or after age 65 (or prior to age 65 with the consent of the
Committee), or if the holder of an option or SAR dies during the period set
forth in Section 2.3(d) following termination of employment for any reason other
than Disability or retirement on or after age 65 (or prior to age 65 with the
consent of the Committee) (or, in each case, such other period as set forth in
the Agreement relating to such option or SAR), each option and SAR held by such
holder shall be exercisable only to the extent that such option or SAR, as the
case may be, is exercisable on the date of such holder’s death and may
thereafter be exercised by the holder’s executor, administrator, legal
representative, beneficiary or similar person, as the case may be, until and
including the earlier to occur of (i) the date which is one year (or such other
period as set forth in the Agreement relating to such option or SAR) after the
date of death and (ii) the expiration date of the term of such option or SAR;
provided,  however, that, in the event that the date of death is less than six
months prior to such expiration date, such holder’s executor, administrator,
legal representative, beneficiary or similar person, as the case may be, shall
have not less than six months from the date of death to so exercise such option
or SAR (except that, in the event that such option is an Incentive Stock Option,
such period of exercise shall not under any circumstance extend beyond the tenth
anniversary of the date of grant of such Incentive Stock Option).

(f)Termination of Employment - Incentive Stock Options.  Unless otherwise
specified in the Agreement relating to the option, if the employment with the
Company of a holder of an Incentive Stock Option terminates by reason of
Permanent and Total Disability, each Incentive Stock Option held by such
optionee shall become fully exercisable and may thereafter be exercised by such
optionee (or such optionee’s legal representative or similar



--------------------------------------------------------------------------------

 

person) until and including the earlier to occur of (i) the date which is one
year (or such shorter period as set forth in the Agreement relating to such
option) after such optionee’s Employment Termination Date by reason of Permanent
and Total Disability and (ii) the expiration date of the term of such option.

Unless otherwise specified in the Agreement relating to the option, if the
employment with the Company of a holder of an Incentive Stock Option terminates
by reason of death, each Incentive Stock Option held by such optionee shall
become fully exercisable and may thereafter be exercised by such optionee’s
executor, administrator, legal representative, beneficiary or similar person
until and including the earlier to occur of (i) the date which is one year (or
such shorter period as set forth in the Agreement relating to such option) after
the date of death and (ii) the expiration date of the term of such option.

If the employment with the Company of the optionee of an Incentive Stock Option
is terminated by the Company for Cause, each Incentive Stock Option held by such
optionee shall terminate automatically on the effective date of such optionee’s
termination of employment.  If the employment with the Company of a holder of an
Incentive Stock Option terminates for any reason other than Permanent and Total
Disability, death or Cause, each Incentive Stock Option held by such optionee
shall be exercisable only to the extent such option is exercisable on the
effective date of such optionee’s termination of employment and may thereafter
be exercised by such holder (or such holder’s legal representative or similar
person) until and including the earlier to occur of (i) the date which is three
months after such optionee’s Employment Termination Date and (ii)  the
expiration date of the term of such option.

If the holder of an Incentive Stock Option dies during the period set forth in
the first paragraph of this Section 2.3(f) following termination of employment
by reason of Permanent and Total Disability (or such shorter period as set forth
in the Agreement relating to such option), or if the holder of an Incentive
Stock Option dies during the period set forth in the third paragraph of this
Section 2.3(f) following termination of employment for any reason other than
Permanent and Total Disability, death or Cause, each Incentive Stock Option held
by such optionee shall be exercisable only to the extent such option is
exercisable on the date of the optionee’s death and may thereafter be exercised
by the optionee’s executor, administrator, legal representative, beneficiary or
similar person until and including the earlier to occur of (i) the date which is
one year (or such shorter period as set forth in the Agreement relating to such
option) after the date of death and (ii) the expiration date of the term of such
option.

2.4No Repricing.    Notwithstanding anything in this Plan to the contrary and
subject to Section 6.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in Section
303A.08 of the Listed Company Manual of the New York Stock Exchange.

III.  STOCK AWARDS

3.1Stock Awards.  The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee.  The Agreement
relating to a Stock Award



--------------------------------------------------------------------------------

 

shall specify whether the Stock Award is a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Share Award or a Performance Share Unit Award.

3.2Terms of Restricted Stock Awards.  Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a)Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period and Performance
Measures (if any) applicable to a Restricted Stock Award shall be determined by
the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period. 

(c)Delivery of Shares.  During the Restriction Period, the shares subject to a
Restricted Stock Award shall be registered in the holder’s name.  Upon
termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), the restrictions applicable to
the shares subject to a Restricted Stock Award shall lapse and, unless otherwise
provided in the Agreement relating to the Restricted Stock Award, and subject to
the Company’s right to require payment of any taxes in accordance with Section
6.5, the shares shall be delivered to the holder by the book entry
method.  Alternatively, the Committee, in its discretion, choose to issue stock
certificates for such shares.

(d)Rights with Respect to Restricted Stock Awards.  Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
 however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

3.3Terms of Restricted Stock Unit Awards.  Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period and
Performance Measures (if any) applicable to a Restricted Stock Unit Award shall
be determined by the Committee.



--------------------------------------------------------------------------------

 

(b)Vesting and Forfeiture.  The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

(c)Settlement of Vested Restricted Stock Unit Awards.  The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such
award.  Prior to the settlement of a Restricted Stock Unit Award, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.  A Restricted Stock Unit Award
shall be settled no later than March 15 of the calendar year following the
calendar year in which the award becomes vested. 

3.4Terms of Performance Share Awards.  Performance Share Awards shall be subject
to the following terms and conditions and shall be subject to such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a)Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Performance Share Award and the Performance Measures and
Performance Period applicable to a Performance Share Award shall be determined
by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Performance Share
Award  shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award if  the specified Performance
Measures are satisfied or met during the specified Performance Period and for
the forfeiture of the shares of Common Stock subject to such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c)Delivery of Shares.  During the Performance Period, the shares subject to a
Performance Share Award shall be registered in the holder’s name.  Upon
termination of any applicable Performance Period (and the satisfaction or
attainment of applicable Performance Measures), the restrictions applicable to
the shares subject to a Performance Share Award shall lapse and, unless
otherwise provided in the Agreement relating to the Performance Share Award, and
subject to the Company’s right to require payment of any taxes in accordance
with Section 6.5, the shares shall be delivered to the holder by the book entry
method.  Alternatively, the Committee, in its discretion, choose to issue stock
certificates for such shares.

(d)Rights with Respect to Performance Share Awards.  Unless otherwise set forth
in the Agreement relating to a Performance Share Award, and subject to the terms
and conditions of



--------------------------------------------------------------------------------

 

a Performance Share Award, the holder of such award shall have rights as a
stockholder of the Company, including, but not limited to, voting rights and the
right to participate in any capital adjustment applicable to all holders of
Common Stock; provided,  however, that any distribution with respect to shares
of Common Stock, including a regular cash dividend, shall be deposited with the
Company and shall be subject to the same restrictions as the shares of Common
Stock with respect to which such distribution was made.



3.5Terms of Performance Share Unit Awards.  Performance Share Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a)Number of Shares and Other Terms.  The number of shares of Common Stock
subject to a Performance Share Unit Award and the Performance Measures and
Performance Period applicable to a Performance Share Unit Award shall be
determined by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Performance Share Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Performance Share Unit Award if the specified Performance Measures are satisfied
or met during the specified Performance Period and for the forfeiture of the
shares of Common Stock subject to such award if the specified Performance
Measures are not satisfied or met during the specified Performance Period. 

(c)Settlement of Vested Performance Share Unit Awards.  The Agreement relating
to a Performance Share Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such
award.  Prior to the settlement of a Performance Share Unit Award, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.    A Performance Share Unit
Award shall be settled no later than March 15 of the calendar year following the
calendar year in which the award becomes vested. 

3.6Termination of Employment.  (a)    Disability or Death.  Unless otherwise
specified in the Agreement relating to a Stock Award or in an employment
agreement or severance plan or agreement having terms relating to a Stock Award,
if the employment with the Company of the holder of such award terminates by
reason of death or Disability:

(i)in the case of a Restricted Stock Award or Restricted Stock Unit Award, the
portion of the Restricted Stock Award or Restricted Stock Unit Award which is
unvested as of such holder’s Employment Termination Date shall vest in full, and

(ii)in the case of a Performance Share Award or Performance Share Unit Award,
the Performance Period applicable to such award shall terminate as of such
holder’s Employment Termination Date and all Performance Measures applicable to
such award shall be deemed to have been satisfied at the target level with
respect to the number of shares of Common Stock subject to such award.



--------------------------------------------------------------------------------

 

(b)Retirement.  Unless otherwise specified in the Agreement relating to a Stock
Award or in an employment agreement or severance plan or agreement having terms
relating to a Stock Award, if the employment with the Company of the holder of
such award terminates by reason of retirement on or after age 65 (or prior to
age 65 with the consent of the Committee):

(i)in the case of a Restricted Stock Award or Restricted Stock Unit Award, the
award shall vest with respect to the number of shares of Common Stock subject to
the award multiplied by a fraction whose numerator is the number of days between
the date of the award and the date on which the holder’s employment terminates
(including the date of such termination) and the denominator of which is the
number of days in the vesting period, and

(ii)in the case of a Performance Share Award or Performance Share Unit Award,
the Performance Period applicable to such award shall terminate as of such
holder’s Employment Termination Date and all Performance Measures applicable to
such award shall be deemed to have been satisfied at the target level with
respect to the number of shares of Common Stock subject to such award, and the
award shall vest with respect to the number of shares of Common Stock subject to
the award multiplied by a fraction whose numerator is the number of days between
the date of the award and the date on which the holder’s employment terminates
(including the date of such termination) and the denominator of which is the
number of days in the Performance Period.

(c)Termination for Cause.  Unless otherwise set forth in the Agreement relating
to a Stock Award or in an employment agreement or severance plan or agreement
having terms relating to a Stock Award, if the employment with the Company of
the holder of a Stock Award terminates for Cause, the portion of the Stock Award
which is unvested as of such holder’s Employment Termination Date shall be
forfeited and such portion shall be cancelled by the Company.

(d)Termination without Cause.  Unless otherwise specified in the Agreement
relating to a Stock Award or in an employment agreement or severance plan or
agreement having terms relating to a Stock Award, if the employment with the
Company of the holder of such award is terminated by the Company without Cause:

(i)in the case of a Restricted Stock Award or Restricted Stock Unit Award, the
award shall vest with respect to the number of shares of Common Stock subject to
the award multiplied by a fraction whose numerator is the number of days between
the date of the award and the date on which the holder’s employment terminates
(including the date of such termination) and the denominator of which is the
number of days in the vesting period, unless such termination of employment
occurs within the twenty-four (24) month period following a Change in Control
and such award was granted before such Change in Control, in which case the
holder shall vest in full; and

(ii)in the case of a Performance Share Award or Performance Share Unit Award,
the number of shares of Common Stock subject to such award shall be prorated by
multiplying the number of shares of Common Stock subject to the award by a
fraction, the numerator of which is the number of days between the Grant Date
and the Employment Termination Date (including the date of such termination) and
the denominator of which is the



--------------------------------------------------------------------------------

 

number of days between the Grant Date and the Measurement Date (the “Pro-Rata
Share Amount”). The number of shares of Common Stock subject to the award less
the Pro-Rata Share Amount shall be immediately forfeited as of the Employment
Termination Date. Vesting of the Pro-Rata Share Amount shall be determined as of
the Measurement Date, taking into account performance over the entire
Performance Period.  As of the Measurement Date, the holder shall vest in a
portion of the Pro-Rata Share Amount determined based on the following,
whichever results in the holder vesting in a smaller number of shares of Common
Stock: (A) actual performance and satisfaction of any applicable Performance
Measures, as determined by the Committee, or (B) performance and satisfaction of
applicable Performance Measures at the target level.  Notwithstanding this
provision, (x) if such termination of employment occurs within the twenty-four
(24) month period following a Change in Control and such award was granted
before such Change in Control, then the holder shall vest in  the number of
shares of Common Stock subject to the award at the target level (regardless of
actual performance) as of the date of such termination of employment, and (y) if
a Change in Control occurs following such a termination of employment but prior
to the Measurement Date, and if in connection with such Change in Control
holders of Shares receive consideration other than shares of common stock that
are registered under Section 12 of the Exchange Act, then the holder shall vest,
as of the date of such Change in Control, in the Pro-Rata Share Amount at the
target level or, at the Board’s discretion, based on the actual performance
attained through the date of such Change in Control (as determined by the
Board).



(e)Other Terminations.  If the holder ceases to be employed by the Company for
any reason not described in paragraphs (a) through (d) of this Section, each
share of Common Stock subject to the award which has not vested prior thereto
shall be forfeited by the holder and shall be transferred, without payment of
any consideration to the holder, to the Company (or its assignee or nominee) and
all rights of the holder to or with respect to such share of Common Stock shall
terminate; provided, however, that the Committee may, in its discretion,
accelerate the vesting thereof.

IV.  CASH PERFORMANCE AWARDS

4.1Cash Performance Awards.  The Committee may, in its discretion, grant Cash
Performance Awards to such eligible persons as may be selected by the Committee.

4.2Terms of Cash Performance Awards.  Cash Performance Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a)Amount of Award and Performance Measures.  The amount payable under a Cash
Performance Award and the Performance Measures and Performance Period applicable
to a Cash Performance Award shall be determined by the Committee.

(b)Vesting and Forfeiture.  The Agreement relating to a Cash Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Cash Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the



--------------------------------------------------------------------------------

 

forfeiture of such award if the specified Performance Measures are not satisfied
or met during the specified Performance Period.

(c)Settlement of Cash Performance Awards.  The Agreement relating to a Cash
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof.  If a Cash Performance Award is settled in shares of Restricted Stock,
shares of Common Stock shall be issued in accordance with Section 3.2(c) and the
holder of such Restricted Stock shall have such rights as a stockholder of the
Company as determined pursuant to Section 3.2(d).  Prior to the settlement of a
Cash Performance Award in shares of Common Stock, including Restricted Stock,
the holder of such award shall have no rights as a stockholder of the
Company.  A Cash Performance Award shall be settled no later than March 15 of
the calendar year following the calendar year in which the award becomes vested.

4.3Termination of Employment.  (a) Disability, Retirement or Death.  Unless
otherwise set forth in the Agreement relating to a Cash Performance Award or in
an employment agreement or severance plan or agreement having terms relating to
a Cash Performance Award, if the employment with the Company of the holder of
such award terminates by reason of Disability, retirement on or after age 65 (or
prior to age 65 with the consent of the Committee) or death, the Performance
Period applicable to such award shall terminate as of such holder’s Employment
Termination Date and all Performance Measures applicable to such award shall be
deemed to have been satisfied at the target level with respect to the Cash
Performance Award.

(b)Termination for Cause.  Unless otherwise set forth in the Agreement relating
to a Cash Performance Award or in an employment agreement or severance plan or
agreement having terms relating to a Cash Performance Award, if the employment
with the Company of the holder of a Cash Performance Award terminates for Cause,
the portion of the Cash Performance Award which is unvested as of such holder’s
Employment Termination Date shall be forfeited and such portion shall be
cancelled by the Company.

(c)Termination without Cause.  Unless otherwise set forth in the Agreement
relating to a Cash Performance Award or in an employment agreement or severance
plan or agreement having terms relating to a Cash Performance Award, if the
employment with the Company of the holder of such award is terminated by the
Company without Cause, the Performance Period applicable to such award shall
continue through the end of such Performance Period, and the holder shall be
entitled to the lesser of (A) the amount the holder would have been entitled to
receive, if any, based on actual performance and satisfaction of any applicable
Performance Measures, as determined by the Committee, and (B) the amount the
holder would have been entitled to receive if the applicable Performance
Measures were satisfied at the target level, in each case, determined as of the
last day of the Performance Period and multiplied by a fraction, the numerator
of which is the number of days between the Grant Date and the holder’s
Employment Termination Date (including the date of such termination) and the
denominator of which is the number of days between the grant date of such award
and the last day of the Performance Period. 

(d)Other Terminations.  Unless otherwise set forth in the Agreement relating to
a Cash Performance Award or in an employment agreement or severance plan or
agreement



--------------------------------------------------------------------------------

 

having terms relating to a Cash Performance Award, if the employment with the
Company of the holder of a Cash Performance Award terminates for any reason not
described in paragraphs (a) through (c) of this Section, the portion of the Cash
Performance Award which is unvested as of such holder’s Employment Termination
Date shall be forfeited and such portion shall be cancelled by the Company.

V.  PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

5.1Eligibility.  Each Non-Employee Director shall be granted Restricted Stock
Awards or Restricted Stock Unit Awards in accordance with this Article V. 

5.2Grants of Restricted Stock or Restricted Stock Units.Each Non-Employee
Director shall be granted Restricted Stock Awards or Restricted Stock Unit
Awards as follows:

(a)Time of Grant.  On the date of each annual meeting of stockholders of the
Company, each person who is a Non-Employee Director immediately after such
annual meeting of stockholders shall be granted such number of shares of
Restricted Stock or such number of Restricted Stock Units as shall be determined
by the Committee, in its discretion  (which number shall be pro-rated if such
Non-Employee Director is first elected or begins to serve as a Non-Employee
Director on a date other than the date of an annual meeting of stockholders).

(b)Vesting.  Except as otherwise provided in this Article V and in Section 6.8,
Restricted Stock and Restricted Stock Units granted pursuant to this Article V
shall vest in accordance with the terms and conditions as determined by the
Board and set forth in the Agreement relating to such Restricted Stock Award or
Restricted Stock Unit Award.

(c)Deferral.  To the extent permitted by the Committee, a Non-Employee Director
may elect to defer receipt of all or any portion of the shares of Restricted
Stock or payment of all or any portion of the Restricted Stock Units that are
granted pursuant to this Article V in accordance with rules established by the
Committee.  Deferrals shall be for such periods and upon such terms as the
Committee may determine in its sole discretion.

5.3Terms of Restricted Stock Awards.     Restricted Stock Awards shall be
subject to the following additional terms and conditions:

(a)Delivery of Shares.  Shares of Restricted Stock granted pursuant to this
Article V shall be issued subject to the terms and conditions set forth in
Section 3.2(c).

(b)Rights with Respect to Restricted Stock Awards.  The holder of a Restricted
Stock Award granted pursuant to this Article V shall have all rights as a
stockholder of the Company, including, but not limited to, voting rights, the
right to receive dividends and the right to participate in any capital
adjustment applicable to all holders of Common Stock; provided,  however, that a
distribution with respect to shares of Common Stock, other than a regular cash
dividend, shall be deposited with the Company and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distribution was made.

5.4Terms of Restricted Stock Unit Awards.Restricted Stock Unit Awards shall be
subject to the following additional terms and conditions:





--------------------------------------------------------------------------------

 

(a)Dividend Equivalents.   Restricted Stock Units shall accrue dividend
equivalents at the same rate and at the same times as cash dividends are paid on
shares of Common Stock.  Such dividend equivalents shall be retained by the
Company on behalf of the Non-Employee Director, reinvested in the form of
additional Restricted Stock Units and become payable at the same time and in the
same manner as the Restricted Stock Units upon which they shall have accrued.

(b)Settlement.    Subject to Section 5.2(c), as of the date of vesting of any
Restricted Stock Unit granted to a Non-Employee Director pursuant to this
Article V, such Restricted Stock Unit shall be converted into the right to
receive one share of Common Stock.  As soon as practical thereafter the Company
shall (i) issue one share of Common Stock to such Non-Employee Director for each
whole Restricted Stock Unit which shall have vested and (ii) pay to such
Non-Employee Director a cash amount in lieu of any fractional Restricted Stock
Unit which shall have vested.  Restricted Stock Unit Awards granted to a
Non-Employee Director pursuant to this Article V shall be settled no later than
March 15 of the calendar year following the calendar year in which the award
becomes vested. 

(c)No Stockholder Rights.    Prior to the settlement of a Restricted Stock Unit
Award granted pursuant to this Article V, the holder of such Restricted Stock
Unit Award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.

5.5Termination of Directorship.

(a)Disability.    If the holder of a Restricted Stock Award or a Restricted
Stock Unit Award granted pursuant to this Article V ceases to be a director of
the Company by reason of Disability, each share of Restricted Stock or each
Restricted Stock Unit subject to such award shall vest in full.

(b) Retirement.If the holder of a Restricted Stock Award or a Restricted Stock
Unit Award granted pursuant to this Article V ceases to be a director of the
Company on or after age 70, each share of Restricted Stock or each Restricted
Stock Unit subject to such award shall vest in full.

(c)Death.If the holder of a Restricted Stock Award or a Restricted Stock Unit
Award granted pursuant to this Article V ceases to be a director of the Company
by reason of death, each share of Restricted Stock or each Restricted Stock Unit
subject to such award shall vest in full.

(d)Other Termination.If the holder of a Restricted Stock Award or a Restricted
Stock Unit Award granted pursuant to this Article V ceases to be a director of
the Company for any reason other than Disability, ceasing to be a director on or
after age 70 or death, each share of Restricted Stock or each Restricted Stock
Unit subject to such award which has not vested prior thereto shall be forfeited
and all rights of such Non-Employee Director to or with respect to such share of
Restricted Stock or such Restricted Stock Unit shall terminate unless the
Committee, in its sole discretion, accelerates the vesting thereof.

VI.  GENERAL



--------------------------------------------------------------------------------

 

6.1Effective Date and Term of Plan.  This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2008 annual meeting of
stockholders and, if approved by the affirmative vote of a majority of the
shares of Common Stock present in person or represented by proxy at such annual
meeting of stockholders, shall become effective on the date of such
approval.  This Plan shall terminate 10 years after its effective date, unless
terminated earlier by the Board. Termination of this Plan shall not affect the
terms or conditions of any award granted prior to termination.

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no award may be made later than 10 years after the effective date
of this Plan.  In the event that this Plan is not approved by the stockholders
of the Company, this Plan and any awards hereunder shall be void and of no force
or effect.

6.2Amendments.  The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code and any rule of the New
York Stock Exchange, or, if the Common Stock is not listed on the New York Stock
Exchange, any rule of the principal national stock exchange on which the Common
Stock is then traded; provided,  however, that no amendment may impair the
rights of a holder of an outstanding award without the consent of such holder.

6.3Agreement.  Each Stock Award under this Plan shall be evidenced by an
Agreement setting forth the terms and conditions applicable to such award.  No
Stock Award shall be valid until an Agreement is executed by the Company and the
recipient of such award and, upon execution by each party and delivery of the
Agreement to the Company, such award shall be effective as of the effective date
set forth in the Agreement.

6.4Non-Transferability.  Unless otherwise specified in the Agreement relating to
an award, no award shall be transferable other than by will, the laws of descent
and distribution or pursuant to beneficiary designation procedures approved by
the Company.  Except to the extent permitted by the foregoing sentence or the
Agreement relating to an award, each award may be exercised or settled during
the holder’s lifetime only by the holder or the holder’s legal representative or
similar person.  Except as permitted by the second preceding sentence, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award, such award and all rights thereunder shall immediately become null and
void.

6.5Tax Withholding and Other Settlements in Lieu of Taxes.  The Company shall
have the right to require, prior to the issuance or delivery of any shares of
Common Stock or the payment of any cash pursuant to an award made hereunder,
payment by the holder of such award of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such award.  An
Agreement may provide that (i) the Company shall withhold whole shares of Common
Stock which would otherwise be delivered to a holder, having an aggregate Fair
Market Value determined as of the date the obligation to withhold or pay taxes
arises in connection with an award (the “Tax Date”), or withhold an amount of
cash which would otherwise be payable to a holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation
by any of the following means: (A) a cash payment to



--------------------------------------------------------------------------------

 

the Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation, (C)
authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
a holder, equal to the amount necessary to satisfy any such obligation, (D) in
the case of the exercise of an option and except as may be prohibited by
applicable law, a cash payment by a broker-dealer acceptable to the Company to
whom the optionee has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award.  Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.  Any fraction of
a share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder.

6.6Restrictions on Shares.  Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company.  The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

6.7Adjustment.  In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin‑off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
number and class of securities subject to each outstanding option and the
purchase price per security, the terms of each outstanding SAR, the maximum
number of securities with respect to which options or SARs may be granted during
any fiscal year of the Company to any one grantee, the terms of each outstanding
Restricted Stock Award, Restricted Stock Unit Award, Performance Share Award and
Performance Share Unit Award, including the number and class of securities
subject thereto, the terms of each outstanding Cash Performance Award, the
maximum number of shares of Common Stock that may be awarded during any fiscal
year of the Company pursuant to a Performance Share Award or a Performance Share
Unit Award to any one grantee, the maximum amount that may be payable pursuant
to any Cash Performance Award granted to any one grantee with respect a
particular Performance Period, and the number of shares of Restricted Stock and
the number of Restricted Stock Units to be granted to Non-Employee Directors
pursuant to Article V shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding options and SARs without an
increase in the aggregate purchase price or base price.  The decision of the
Committee regarding any such adjustment shall be final, binding and
conclusive.  If any such adjustment would result in a



--------------------------------------------------------------------------------

 

fractional security being (a) available under this Plan, such fractional
security shall be disregarded, or (b) subject to an award under this Plan, the
Company shall pay the holder of such award, in connection with the first
vesting, exercise or settlement of such award, in whole or in part, occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the vesting, exercise or settlement date
over (B) the exercise or base price, if any, of such award.

6.8Change in Control.

(a)(1)  Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, the Board may, in its
sole discretion, provide that any, all, or none of the following shall occur:
(i) outstanding options and SARs shall immediately become exercisable in full,
(ii) the Restriction Period applicable to any outstanding Restricted Stock Award
or Restricted Stock Unit Award shall lapse, (iii) the Performance Period
applicable to any outstanding Performance Share, Performance Share Unit or Cash
Performance Award shall lapse, (iv) the Performance Measures applicable to any
outstanding award shall be deemed to be satisfied at the target level or, at the
Board’s discretion, based on the actual performance attained through the date of
the Change in Control (as determined by the Board) or (v) there shall be
substituted for each share of Common Stock available under this Plan, whether or
not then subject to an outstanding award, the number and class of shares into
which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control.  In the event of any such substitution, the purchase price
per share in the case of an option and the base price in the case of an SAR
shall be appropriately adjusted by the Committee (whose determination shall be
final, binding and conclusive), such adjustments to be made in the case of
outstanding options and SARs without an increase in the aggregate purchase price
or base price.

(2)Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control pursuant to Section (b)(1) or (2) below, or in the event of
a Change in Control pursuant to Section (b)(3) or (4) below in connection with
which the holders of Common Stock receive consideration other than shares of
common stock that are registered under Section 12 of the Exchange Act, the Board
may, in its sole discretion, provide that any, all or none of the following
shall occur: (i) each outstanding award shall be assumed or replaced with an
award of substantially equivalent value (as determined by the Board), or (ii)
each outstanding award shall be surrendered to the Company by the holder
thereof, and each such surrendered award shall immediately be canceled by the
Company, and the holder shall receive, within 10 days of the occurrence of a
Change in Control, a cash payment from the Company in an amount equal to (A) in
the case of an option, the number of shares of Common Stock then subject to such
option, multiplied by the excess, if any, of the greater of (I) the highest per
share price offered to stockholders of the Company in any transaction whereby
the Change in Control takes place or (II) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control, over the
purchase price per share of Common Stock subject to the option, (B) in the case
of a Free-Standing SAR, the number of shares of Common Stock then subject to
such SAR, multiplied by the excess, if any, of the greater of (I) the highest
per share price offered to stockholders of the Company in any transaction
whereby the Change in Control takes place or



--------------------------------------------------------------------------------

 

(II) the Fair Market Value of a share of Common Stock on the date of occurrence
of the Change in Control, over the base price of the SAR, (C) in the case of a
Stock Award, the number of shares of Common Stock, then subject to such award
(calculated in the manner set forth in clause (iv) of Section 6.8(a)(1) in the
case of a Performance Share Award or Performance Share Unit Award), multiplied
by the greater of (I) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (II) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control, and (D) in the case of a Cash Performance Award, the amount
payable under such award, which shall be calculated at the target level or at
the Board’s discretion, based on the actual performance attained through the
date of the Change in Control (as determined by the Board).  Further, in the
event of a Change in Control, if the Board causes each outstanding option to be
surrendered, each Tandem SAR shall also be surrendered by the holder thereof and
shall be canceled simultaneously with the cancellation of the related option.

(b)“Change in Control” shall mean:

(1)the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 30% or more of either (i) the then outstanding shares of
Common Stock (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); excluding,
however, the following: (A) any acquisition directly from the Company (excluding
any acquisition resulting from the exercise of an exercise, conversion or
exchange privilege unless the security being so exercised, converted or
exchanged was acquired directly from the Company), (B) any acquisition by the
Company, (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (3) of this
Section 6.8(b); provided further, that for purposes of clause (B), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 30% or more of the Outstanding
Common Stock or 30% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(2)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or



--------------------------------------------------------------------------------

 

consents by or on behalf of any Person other than the Board shall not be deemed
a member of the Incumbent Board; 

(3)the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than:  the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(4)the consummation of a plan of complete liquidation or dissolution of the
Company.

6.9Deferrals.  The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the exercise or
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards.  Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion and consistent with the
requirements of Section 409A of the Code.

6.10No Right of Participation or Employment.  Unless otherwise set forth in an
employment agreement, no person shall have any right to participate in this
Plan.  Neither this Plan nor any award made hereunder shall confer upon any
person any right to continued employment by the Company, any Subsidiary or any
affiliate of the Company or affect in any manner the right of the Company, any
Subsidiary or any affiliate of the Company to terminate the employment of any
person at any time without liability hereunder.

6.11Rights as Stockholder.  No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is



--------------------------------------------------------------------------------

 

subject to an award hereunder unless and until such person becomes a stockholder
of record with respect to such shares of Common Stock or equity security.

6.12Designation of Beneficiary.  A holder of an award may file with the
Committee a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity.  To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee.  The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse.  The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

 

6.13Governing Law.  This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

 

 



--------------------------------------------------------------------------------